Citation Nr: 0401116	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for sleep disturbance 
due to undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
disorder due to undiagnosed illness.  

4.  Entitlement to service connection for a skin disorder, to 
include benign fibro-nodular lesions, due to undiagnosed 
illness.  

5.  Entitlement to service connection for coronary artery 
disease, status post balloon angioplasty with placement of 
stint, due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1962 and from December 1990 to June 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The April 2002 
rating decision denied entitlement to service connection for 
PTSD, sleep disturbance due to undiagnosed illness, and 
respiratory disorder due to undiagnosed illness.  The July 
2002 rating decision denied entitlement to service connection 
for benign fibro-nodular lesions, claimed as a skin condition 
due to Gulf War Syndrome, and coronary artery disease, status 
post balloon angioplasty with placement of stint.  

The April 2002 rating decision also granted entitlement to 
service connection for fatigue due to undiagnosed illness and 
denied entitlement to service connection for memory loss and 
joint/muscle pain due to undiagnosed illness.  A March 2003 
decision by a decision review officer recharacterized the 
three disabilities as a single undiagnosed multi-symptom 
illness manifested by fatigue, memory loss, and multiple 
joint pain, which effectively granted service connection for 
memory loss and multiple joint pain due to undiagnosed 
illness.  Therefore, the issue of entitlement to service 
connection for memory loss, which was inadvertently included 
on the June 2003 certification of appeal, is no longer before 
the Board.  




REMAND

A remand is necessary to obtain identification and 
verification of the veteran's alleged in-service PTSD 
stressors, to inform him of a new law and new VA regulations 
regarding claims for undiagnosed illness, to obtain 
additional service department and service medical records, 
and to schedule new VA PTSD, Persian Gulf, and heart 
examinations for the veteran.  

The VA has a duty to assist the veteran in identifying and 
obtaining verification of his alleged in-service stressors.  
Whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (West 2002).  At February 2000 VA 
examinations, the veteran reported that he served in combat 
in Saudi Arabia, Kuwait, and Iraq during Operation Desert 
Storm.  Other than a vague reference to combat, the veteran 
has not identified a specific in-service stressor.  
Therefore, the VA must assist the veteran in identifying and 
obtaining verification of his alleged in-service stressors.  

The veteran also needs to be informed of a new law and new VA 
regulations governing claims for undiagnosed illness, which 
expand the definition of "qualifying chronic disability" 
and extend the deadline for manifestation of a qualifying 
chronic disability to December 31, 2006.  See 38 U.S.C.A. 
§ 1117 (West 2002); 67 Fed. Reg. 78, 979 (December 27, 2002); 
68 Fed. Reg. 34,539 (June 10, 2003) (codified as amended at 
38 C.F.R. § 3.317 (2003)).  The veteran has not been informed 
of the new law and new VA regulations, which were enacted 
after the December 2002 supplemental statement of the case 
but still not mentioned in the two March 2003 supplemental 
statements of the case.  

In addition, a remand is necessary to obtain additional 
service department and service medical records.  VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A.  
The VA's duty to assist includes obtaining or confirming the 
unavailability of service department and service medical 
records.  38 U.S.C.A. § 5103A(c).  

In January 2000, the RO requested the veteran's service 
department and service medical records for Persian Gulf 
service after August 1990, and in March 2001 and September 
2001, the National Personnel Records Center informed the 
veteran that his records had not yet been retired to Address 
Code 13 and that they should request the records from Address 
Code 11.  The claims folder does not show that the veteran's 
Persian Gulf service department and service medical records 
were obtained or confirmed as unavailable and does not even 
show that a request was ever made to Address Code 11.  
Moreover, the claims folder does not show that the veteran's 
reserve records for any period were ever requested.  Full 
compliance with the duty to assist includes VA's assistance 
in obtaining relevant records when the veteran has provided 
concrete data as to time, place and identity of the health 
care provider.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

A remand is also necessary to obtain new VA PTSD, Persian 
Gulf, and heart examinations and medical opinions to 
determine whether the veteran has current PTSD and current 
sleep, respiratory, skin, and heart disorders resulting from 
service.  VA is required to obtain a medical examination or 
opinion if there is competent evidence of current disability 
that may be associated with active service but the record 
does not include sufficient medical evidence to make a 
decision.  38 U.S.C.A. § 5103A(d).  Current findings are 
necessary to determine whether the claimed disabilities have 
manifested since service and, if so, the likelihood that the 
manifested disabilities are due to undiagnosed illness 
associated with service in the Persian Gulf or the result of 
another event in active service.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  Ask the veteran to identify specific 
details of combat stressors, and request 
verification of his alleged in-service 
stressors through the appropriate 
channels.  Any replies or failures to 
respond should be noted in writing and 
associated with the claims folder.  

2.  Ask the veteran to identify his 
periods of reserve duty.  Request his 
reserve service department and service 
medical records, including an October 
1992 Persian Gulf examination report, 
from Director, National Archives and 
Records Administration, 9700 Page Avenue, 
St. Louis, Missouri 63132-5100.  Obtain 
the available service department and 
service medical records for active 
Persian Gulf service from December 1990 
to June 1991 from Address Code 11.  

If not obtained through other channels, 
request the October 1992 Persian Gulf 
examination report from Address Code 11 
and the appropriate VA facility.  

If records cannot be obtained, obtain 
written confirmation of their 
unavailability, and inform the veteran of 
the records that VA was unable to obtain, 
including the efforts made to obtain 
them.  Also inform the veteran that we 
will proceed to decide his appeal without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

3.  After completion of Steps #1 & #2, 
contact the appropriate VA medical 
facility(ies) to schedule VA PTSD, 
Persian Gulf, and heart examinations for 
the veteran.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of the claims.  38 C.F.R. § 3.655 (2003).  
The claims file should be made available 
to and reviewed by the examiner(s) prior 
to the examination(s).  

a.  The VA PTSD examiner should conduct 
any indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: i) the medical classification of 
the veteran's current PTSD according to 
the DMS-IV, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that current PTSD 
resulted from the alleged in-service 
combat stressors, or any other event in 
active service from July 1959 to July 
1962 or from December 1990 to June 1991, 
or any period of reserve service.  Any 
opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.  

b.  The VA Persian Gulf examiner should 
conduct all indicated studies, note 
whether the claims file was reviewed 
prior to the examination, and state a 
medical opinion as to: 1) the medical 
classification of the veteran's current 
sleep, respiratory, skin, and heart 
disabilities, if any; the dates of onset; 
and the data for classification; 
2) whether the probability is greater 
than, equal to, or less than 50 percent 
that the veteran has current sleep, 
respiratory, skin, and heart disabilities 
that are manifestations of undiagnosed 
illness associated with active duty in 
the Persian Gulf from December 1990 to 
June 1991, which the veteran alleges 
included combat and at least one exposure 
to anthrax vaccine; 3) whether the 
probability is greater than, equal to, or 
less than 50 percent that current sleep, 
respiratory, skin, and heart disabilities 
resulted from an event in active service 
from July 1959 to July 1962 or December 
1990 to June 1991, or a period of reserve 
service.  Any opinions expressed by the 
VA examiner must be accompanied by a 
complete rationale.  

c.  The VA heart examiner should conduct 
all indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and state a medical opinion 
as to:  1) the medical classification of 
the veteran's current heart disorder, the 
date of onset, and the data for 
classification; and 2) whether the 
probability is greater than, equal to, or 
less than 50 percent that the veteran has 
a current heart disorder that resulted 
from an event in active service from July 
1959 to July 1962 or December 1990 to 
June 1991, or a period of reserve 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); PVA.  The RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran should be 
informed of the new law and new VA 
regulations, which expand the definition 
of "qualifying chronic disability" and 
extend the deadline for manifestation of 
qualifying chronic disability to 
December 31, 2006.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317; 67 Fed. Reg. 
78, 979; 68 Fed. Reg. 34,539.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations, including the new law and 
new regulations governing claims for 
undiagnosed illness, should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

6.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  





